 In the Matter of CONSOLIDATED PAPER COMPANYandLOCAL INDUSTRIALUNION, LOCALS 1001 AND 1006 (C. I. 0.)In-the Matter of CONSOLIDATED PAPER COMPANYandLOCAL INDUSTRIALUNION, LOCALS 1001 AND 1006, AFFILIATED WITH THE CONGRESS OFINDUSTRIAL ORGANIZATIONSCases Nos. R-1686 and C-1831.Decided March 21,1941Jurisdiction:paper manufacturing.industry.Settlement:stipulation providing for compliance withthe Act.Remedial-Orders:entered on stipulation.Mr. Earl R. Cross,for the Board.Mr. H. L. Rauch,of Monroe, Mich., for the respondent.Mr. Severino Pollo,of Detroit, Mich., for the Union.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn December 5, 1939, Local. Industrial Union, Locals 1001 and 1006,herein called the Union, filed with the Regional Director for the SeventhRegion(Detroit; Michigan) a petition, and on January 5, 1940, anamended petition,1 alleging that a -question affecting commerce hadarisen concerning representation of employees of Consolidated PaperCompany, Monroe, Michigan, herein called- the respondent,- at itsPlant No. 1, Monroe, Michigan, and requesting an investigation andcertification of-representatives pursuant to Section 9 (c) of the NationalLabor Relations Act, 49-Stat. 449; herein called the Act.' On March 5,1940, the Board issued its Decision and Direction-of Elections in thisproceeding.2Pursuant to- the Direction of Elections, an election washeld on March 25, 1940; among certain specified employees of therespondent at its Plant No. 1, Monroe, Michigan.On March 28, 1940,1 The petition,as amended,also concerns employees of Plant No.10, River Rouge,Michi-gan.On July 13, 1940,,the Board issued its Certification of Representatives respecting suchemployees.'25 N. L.R. B. 370.2 21 N. L. R. B. 242. '30 N. L.R. B., No. 70.485 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Regional Director issued and served upon the parties an ElectionReport.On March 29, 1940, the Union filed objections to the conductof the election.On June 5,1940, the Regional Director filed his Reporton Objections..On;,July 19, 1940, the Union filed with, the RegionalDirector a charge alleging that the respondent had committed unfairlabor practices within the meaning of Section 8 (1) of the Act.On August 15, 1940, the Board, having duly considered the ElectionReport, the objections, and the Regional Director's report thereon,ordered that a hearing be conducted on the objections and referredthe case to the Regional -Director for the purposes of such hearing.The Board also ordered that the -representation case be consolidatedwith the proceedings on the charge of unfair labor practices.On January 6,1941, upon the charge filed, the Board, by the RegionalDirector, issued its complaint, alleging that the respondent had en-gaged in and was engaging in unfair labor- practices affecting com-merce within the meaning of Section 8 (1) and Section 2 (6), and (7)of the Act, and duly served upon the parties copies of the complaintand notice of consolidated hearing upon the complaint and the objec-tions to the election.On January 17, 1941, the Regional Directorissued and duly served upon the parties a notice postponing suchhearing without date.On 'February 6, 1941, the respondent and the Board's attorney en-tered into a stipulation in settlement of the cases, subject to the approvalof the Board..The Union approved the stipulation.The stipulationprovides as follows :WHEREAS, a complaint alleging violations of Section 8, sub-section (1), of the National Labor Relations Act, was issued onthe 6th day of January, 1941, by Frank H. Bowen, Regional Direc-tor, Seventh Region, National Labor Relations Board ; andWHEREAS, a hearing on said complaint 'was"ordered to be, heldon January 20, 1941, and on January 18, 1941, was postponedwithout date and said hearing was consolidated with a' hearingon objections to the conduct of an election heretofore held by theNational Labor Relations Board, among employees of ConsolidatedPaper Company, the said objections being based on allegations ofunlawful' interference with the'said election by Consolidated PaperCompany; andWHEREAS, respondent, Consolidated Paper Company, desires tostipulate to the entering of an appropriate order by the Boardrespecting the matters alleged in the complaint and the objec-tions to the conduct of the said election, upon which the NationalLabor Relations, Board niay make findings of fact andconclusionsof law, CONSOLIDATED PAPER COMPANY' 487It,is hereby stipulated by and between Consolidated Paper Com-pany, by H. L. Rauch, ,president of the company, and Earl R.Cross, attorney for the Seventh Region of the National LaborRelations Board,1.That the gross value of the shipments of raw materials toPlant No. 1, Consolidated Paper Company, at Monroe, Michigan,from points outside' Michigan during the period from January 1,1940, to January 1, 1941, amounted to about $99,393.35; whichconstituted more than 55% of the gross value of all purchasesand shipments of raw materials to that plant during that period.During the same period the gross value of the company's salesand shipments of finished products from Plant No. 1 to destina-tions outside Michigan, amounted to $28,206.48, which constitutedapproximately 5% of the gross value of all the sales of finishedproducts of that plant during that period; and2.That respondent, Consolidated Paper Company, admits itis engaged in interstate commerce within the meaning of Section2, subsections (6) and (7) of the National Labor Relations Act,and concedes the jurisdiction of the National Labor RelationsBoard; and3.Local Industrial Union, Local 1001 and 1006, affiliated withthe C. I. 0., are labor organizations within the meaning of the Act.4.Respondent, Consolidated Paper Company, waives the mak-ing or entry, by the National Labor Relations Board, of findingsof fact or conclusions of law in this matter and stipulates andconcedes that the National Labor Relations Board may, withoutother or, further. notice to respondent, forthwith make and enteran order in this matter in the following terms :A. The respondent, Consolidated Paper Company, shall ceaseand desist :(1) From in any manner interfering with, restraining or coerc-ing its employees at its No. 1 plant at Monroe, Michigan, inthe exercise of their right to organize, to form, join, or assistlabor organizations, to bargain collectively with representativesof their own choosing, and to engage in concerted activities forthe purpose of collective bargaining or other mutual aid orprotection.(2)From discouraging membership of its employees at itsNo. 1 plant, at Monroe, Michigan, in Local Industrial Union,Locals 1001 and 1006, affiliated with the C. I. 0., or any otherlabor organization.(3)From in any manner engaging in surveillance of membersof Local Industrial Union, Locals 1001 and 1006, affiliated withthe C. I. 0., and of union meetings. 488DECISIONS -OF NATIONAL LABOR RELATIONS BOARD(4)From in- any manner inviting or soliciting individualemployees to engage in individual bargaining with the manage-ment of its N. 1 plant, at Monroe, Michigan, concerning wages,hours, rates of pay, and other terms or conditions of employment.(5)From in any manner, directly or indirectly, influencingthe employees at its No. 1 plant, at Monroe, Michigan, or inter-fering with the conduct of any election which may be heldamong its employees at its No. 1 plant, at Monroe, Michigan,by the National Labor Relations Board:-B. Respondent, Consolidated Paper Company, will take thefollowing affirmative action :(1)Post immediately at conspicuous places in its No. 1 plant,atMonroe, Michigan, and maintain such posting for a periodof sixty (60) consecutive days from the date of posting, noticesto its employees stating that the respondent will not engage,in the conduct from which it is ordered to cease and desist inParagraph A 1, 2, 3, 4,, and 5, of this order.(2),Notify the Regional Director for the Seventh Regionin writing, within ten days from the date of the order of theNational Labor Relations Board, what steps the respondent hastaken to comply therewith.5.It is further stipulated and agreed that the charge, complaint,notice of hearing, together with this stipulation and a copy ofthe rules and regulations of the National Labor Relations Board,Series 2, as amended, shall be filed with the Chief Trial Examinerwith the National Labor Relations Board at Washington, D. C.and shall constitute the record in this consolidated proceeding andshall become-a part of the record previously made in the matterof Consolidated Paper Company and Local Industrial Union,Locals 1001 and 1006, affiliated with the C. I. O:, Case No. R-1686.6. It is further stipulated and- agreed that the United StatesCircuit Court of Appeals for the appropriate circuit, may, uponapplication by the National Labor Relations Board, enter a decreeenforcing the aforesaid order of the Board, respondent herebyexpressly waiving its rights to contest the entry of said decreein the United States Circuit Court of Appeals for the appro-priate circuit, and further expressly -waiving their rights to receivenotice of the filing-by the National Labor -Relations Board of anapplication for the entry of such a decree.7.It is further stipulated and agreed that respondent, Con-solidated Paper Company, hereby expressly consents that a newelection be conducted among the employees at its No. 1 plant, atMonroe, Michigan, pursuant to and- in accordance with the order CONSOLIDATED PAPER COMPANY489of, the National Labor Relations Board heretofore rendered, onthe 5th of March, 1940, in the matter of Consolidated Paper Com-pany and Local Industrial Union, Locals 1001 and 1006, affiliatedwith the C. I. 0., Case No. R-1686.That such election shall takeplace at its No. 1 plant, Monroe, Michigan, - at such time afterthe posting of this stipulation for sixty (60). da'ys:as hereby pro=vided, as the National Labor Relations Board or the' RegionalDirector of`the Seventh Region shall direct. ' ' ,8.It is further stipulated' and agreed that this stipulation issubject to the approval of the National Labor Relations Board.On March 4, 1941, the Board, having duly considered the matter,issued its order approving the stipulation and transferring the case-to the Board for the' purpose of entry of a decision and order. by theBoard, pursuant to the provisions of the stipulation.On the basis of the above stipulation and the entire record in theseproceedings, the Board makes the following :FINDINGS OF FAOrI.THE BUSINESS OF THE RESPONDENTConsolidated . Paper Company operates Plant No. 1 at Monroe,Michigan.The gross value of shipments of raw materials to PlantNo. 1 from points outside Michigan during the period from January1, 1940, to January 1, 1941, amounted to 'about $99,393.55, which con-stituted more than 55 per cent of the gross value of all purchases andshipments of raw materials to that plant during that period.Duringthe same period the gross value of the respondent's sales and ship-ments of finished products from Plant No. 1 to destinations outsideMichigan amounted to $28,206.48, which constituted approximately5 per cent of the gross value of all the'sales of finished products ofthat plant during that period.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce, among the several, States.II.THE ORGANIZATIONS INVOLVEDLocal Industrial Union, Locals 1001 and 1006, are labor organiza-tions affiliated with the Congress of Industrial Organizations.Theyadmit to membership employees of the respondent.ORDERUpon the basis of the above findings of fact, the stipulation, andthe entire record in these proceedings and pursuant to Section 10 (c) 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the National Labor Relations Act, the National Labor RelationsBoard hereby orders that:A. The respondent, Consolidated Paper Company, shall cease anddesist :(1)From in any manner, interfering with, restraining or coercingof their right to organize, to form, join, or assist'1"abor organizations,to bargain collectively with representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or^other mutual aid or protection.(2)From discouraging membership of its employees at its No. 1plant, at Monroe, Michigan, in Local Industrial Union, Locals 1001and 1006, affiliated with the C. I. 0., or any other labor organization.(3)From in any manner engaging in surveillance of members ofLocal Industrial Union, Locals 1001 and 1006, affiliated with the C. I.0.,and of union meetings.(4)From in any manner inviting or soliciting individual employeesto engage in individual bargaining with the management of its No. 1plant, at Monroe, Michigan, concerning wages, hours, rates of pay,and other terms or conditions of employment.(5)From in any manner, directly or indirectly, influencing theemployees at its No. 1 plant, at Monroe, Michigan, or interfering withthe conduct of any election which may be held among its employeesat its No.1 plant, at Monroe, Michigan, by the National Labor RelationsBoard.B. Respondent, Consolidated Paper Company, will take the follow-ing affirmative action :(1)Post.immediately -at conspicuous places in its No. 1 plant, atMonroe, Michigan, and maintain such posting for a period of sixty(60) consecutive days from the date of posting, notices to its employeesstating that the respondent will not engage in the conduct from whichit is ordered to cease and desist in Paragraph A 1, 2, 3, 4, and 5, ofthis order.(2)Notify the Regional Director for the Seventh Region in writing,within ten days from the date of the order of the, National LaborRelations Board, what steps the respondent has taken to complytherewith.